PER CURIAM.
George Rivera appeals an order summarily denying his rule 3.850 motion for postconviction relief. We affirm without discussion. This court’s affirmance is without prejudice to Rivera filing an appropriate motion in the trial court to argue error associated with the calculation of his sentence by scoring his offenses as level nine offenses. See Chavis v. State, 796 So.2d 607 (Fla. 2d DCA 2001); Millien v. State, 766 So.2d 475 (Fla. 4th DCA 2000).
FARMER, C.J., SHAHOOD and GROSS, JJ., concur.